



Exhibit 10.1


Restricted Stock Unit Agreement #



RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (the “Agreement”) is made as of the award
date set forth in the grant (the “Grant Date”), between WOLVERINE WORLD WIDE,
INC., a Delaware corporation (“Wolverine”), and the employee identified in the
grant (“Employee”).


The Wolverine World Wide, Inc. Stock Incentive Plan of 2016 (the “Plan”) is
administered by the Compensation Committee of Wolverine’s Board of Directors
(the “Committee”). The Committee has determined that Employee is eligible to
participate in the Plan and has awarded restricted stock units to Employee,
subject to the terms and conditions contained in this Agreement and in the Plan.


The Committee has awarded to Employee restricted stock units of Wolverine
subject to the terms, conditions and restrictions contained in this Agreement
and in the Plan (the “Restricted Stock Unit Award”). Employee acknowledges
receipt of a copy of the Plan and accepts this restricted stock unit award
subject to all of the terms, conditions, and provisions of this Agreement and
the Plan.


1.    Award. Wolverine hereby awards to Employee the Restricted Stock Unit Award
consisting of the number of restricted stock units as set in the grant (the
“Restricted Stock Units”),which shall be eligible to vest in in accordance with
the terms of this Agreement and the Plan. Each Restricted Stock Unit shall
represent the right to receive on the applicable vesting date one share of
common stock of the Company (“Common Stock”) together with any unpaid Dividend
Equivalent (as defined below) thereon or, at the option of the Committee, a cash
payment in an amount equal to the Fair Market Value (as defined in the Plan) of
a share of Common Stock multiplied by the number of shares of Common Stock that
vest hereunder, together with any unpaid Dividend Equivalent thereon in respect
of the vested Restricted Stock Units for which the Company elects to pay cash,
subject to any applicable withholdings required by applicable laws.


2. Consideration.  Employee acknowledges that the Award referenced in Section 1
as well as any discretionary cash bonus that Employee receives from the Company
on February 17, 2017 constitute adequate consideration for the execution of the
Employee Confidentiality, Intellectual Property Protection, and Restrictive
Covenant Agreement.


3.    Transferability. Until the Restricted Stock Units vest as set forth in
this Agreement, the Plan provides that Restricted Stock Units granted under this
Agreement are generally not transferable by Employee except by will or according
to the laws of descent and distribution, and further provides that all rights
with respect to the Restricted Stock Units are exercisable during Employee’s
lifetime only by Employee, Employee’s guardian, or legal representative.


4.    Vesting. Except as otherwise provided in this Agreement, the Restricted
Stock Units awarded pursuant to this Agreement shall vest as follows: twenty
percent (20%) at the end of the first, twenty percent (20%) at the end of the
second, thirty percent (30%) at the end of the third, and thirty (30%) at the
end of the fourth year anniversary of the Grant Date, respectively.


5.    Termination of Employment Status.


(a)    If the Employee’s employment with Wolverine or any of its subsidiaries is
terminated prior to the date on which the Restricted Stock Units vest hereunder,
any then unvested Restricted Stock Units shall be automatically forfeited with
no consideration due to the employee.




--------------------------------------------------------------------------------






(b)    Notwithstanding the above, if the Employee’s employment with Wolverine or
its subsidiaries terminates due to the Employee’s (a) death; (b) disability (as
defined in Wolverine’s Long-Term Disability Plan) resulting in termination of
employment; or (c) the voluntary termination by Employee of all employment with
Wolverine and its subsidiaries if Employee has attained 59 years of age and ten
years of service as an employee of Wolverine or its subsidiaries, absent a
determination to the contrary by the Committee (after taking into consideration
the Factors, as defined in 5(c), below) within fourteen days following a
termination of employment (the “Determination Period”), any then unvested
Restricted Stock Units will immediately vest in full (subject to subsection (c)
below).


(c)    In the absence of any contrary determination by the Compensation
Committee during the Determination Period and provided Employee has entered into
an Acceleration Agreement before the expiration of the Determination Period and
otherwise meets the conditions of 5(A)(c), unvested Restricted Stock Units shall
vest on the date immediately following the last day of the Determination Period,
except as provided in Section 5(e) below. For purposes of this Section 5,
“Factors” that would result in a determination to the contrary by the
Compensation Committee shall include the Employee’s: (i) inadequate job
performance; (ii) inadequate notice of resignation; (iii) intention for
comparable future employment at a third party organization; (iv) intention for
future employment or other service or advisory relationship with a competitor of
the Company; or (v) any other similar consideration.


(d)     Notwithstanding anything in the Plan to the contrary, except as provided
in subsection (e) below, to the extent assumed or substituted by an acquiror in
the Change in Control, the Restricted Stock Units shall not immediately vest
upon a Change in Control, but if Employee’s employment is terminated by
Wolverine without Cause or by Employee for Good Reason, in each case, within the
twenty-four (24) month period following the Change in Control, the Restricted
Stock Units shall immediately vest and become payable. If Employee is party to
an employment or other severance-benefit agreement that contains a definition of
“Good Reason,” the definition set forth in such agreement will apply hereunder
for so long as such agreement is in effect; if Employee is party to multiple
such agreements, “Good Reason” under any such agreement shall count as “Good
Reason” for purposes of this Agreement.


If Employee is not party to any such agreement, “Good Reason” shall mean any of
the following and the below notice provision shall apply: (i) a reduction in
Employee’s base salary, annual bonus opportunity, or long-term incentive
opportunity; (ii) failure by the Company or its Subsidiaries to pay amounts owed
to Employee as salary, bonus, deferred compensation or other compensation; (iii)
any material adverse change to Employee’s position, duties, responsibilities,
reporting responsibilities or title; or (iv) any requirement that the Employee
be based at a location that is more than twenty-five (25) miles from his or her
regular place of employment immediately before the Change in Control, unless
such change results in a shorter commute for Employee. Notwithstanding the
foregoing, no termination of the Employee’s employment shall be for Good Reason
unless (i) termination of the Employee’s employment (or notice of the Grantee’s
intent to terminate employment) occurs during the twenty-four (24) month period
following the Change in Control, and (ii) Employee gives the Company written
notice within ninety (90) days of the Grantee obtaining knowledge of
circumstances giving rise to Good Reason (describing in reasonable detail the
circumstances and the Good Reason event that has occurred) and the Company does
not remedy these circumstances within thirty (30) days of receipt of such
notice.


Employee’s rights under this sub-Section (d) are in addition to any other rights
Employee has under this Section 5.


(e)    Notwithstanding Section 5(d), if, at any time during the vesting period
of the Restricted Stock Units, Employee is or becomes eligible to terminate his
or her employment with Wolverine or its subsidiaries due to Retirement (without
regard to the application of any Factors or any Determination Period), the
Restricted Stock Units shall immediately vest in full upon the Change in
Control.






--------------------------------------------------------------------------------




(f)    If, in connection with a Change in Control, the Restricted Stock Units
are not assumed or continued, or a new award is not substituted for the
Restricted Stock Units by the acquirer or survivor (or an affiliate of the
acquirer or survivor) in accordance with the provisions of Section 13(b) of the
Plan, the Restricted Stock Units will automatically vest in full upon the
occurrence of such Change in Control.


6.    Employment by Wolverine. The Agreement and the Restricted Stock Unit Award
under this Agreement shall not impose upon Wolverine or any Subsidiary any
obligation to retain Employee in its employ for any given period or upon any
specific terms of employment. Wolverine or any Subsidiary may at any time
dismiss Employee from employment, free from any liability or claim under the
Plan or this Agreement, unless otherwise expressly provided in any written
agreement with Employee.


7.    Stockholder Rights.    The Employee (or the Employee’s permitted
transferees) shall not have any voting and liquidation rights with respect to
the Restricted Stock Units or the underlying Common Stock represented thereby
unless and until shares of Common Stock are actually issued to the Employee upon
vesting of the Restricted Stock Units, in accordance with the terms of this
Agreement. Employee shall be paid a dividend equivalent (“Dividend Equivalent”)
in the form of cash, with respect to any cash dividend, and additional
Restricted Stock Units, with respect to any stock dividend, as of each dividend
payment date, if any, in respect of which dividends are paid on Common Stock
underlying the Restricted Stock Units prior to vesting of the award (or any
portion of the award). Such Dividend Equivalent shall be computed by multiplying
the amount of the cash dividend or the amount of the stock dividend, as
applicable, declared and paid per share of Common Stock by the number of
Restricted Stock Units held by Employee on the record date for the payment of
such dividend. Any stock dividends declared on the Common Stock underlying the
Restricted Stock Units prior to vesting of the award (or any portion of the
award) will be credited by the Company for the Employee’s account and will be
paid to Employee on the applicable vesting date with respect to the applicable
Restricted Stock Units that vest. Any cash Dividend Equivalent will be paid
within seven days of the payment date of such cash dividend, and, for the
avoidance of doubt, will be paid on unvested Restricted Stock Units. Upon
vesting of the Restricted Stock Units and issuance to Employee of underlying
shares of Common Stock, if applicable, Employee shall have all stockholder
rights, including the right to transfer the underlying shares of Common Stock,
subject to such conditions as Wolverine may reasonably specify to ensure
compliance with applicable federal, provincial and state securities laws.


8.    Withholding. Wolverine or one of its subsidiaries shall be entitled to (a)
withhold and deduct from Employee’s future wages (or from other amounts that may
be due and owing to Employee from Wolverine or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all applicable federal, state and local withholding and
employment-related tax requirements attributable to the Restricted Stock Units
award under this Agreement, including, without limitation, the award, vesting,
or settlement of Restricted Stock Units and any Dividend Equivalents; or (b)
require Employee promptly to remit the amount of such withholding to Wolverine
or a Subsidiary before taking any action with respect to the Restricted Stock
Units. Unless the Committee provides otherwise, withholding may be satisfied by
withholding shares of Common Stock to be received by Employee pursuant to this
Agreement or by delivery to Wolverine or a Subsidiary of previously owned Common
Stock of Wolverine.


9.    Section 409A of the Code.
(a)    If Employee is deemed on the date of his or her termination of employment
to be a “specified employee” within the meaning of that term under Section
409A(a)(2)(B), then, with regard to any payment that is considered nonqualified
deferred compensation under Section 409A of the Code, to the extent applicable,
payable on account of a “separation from service”, such payment will be made or
provided on the date that is the earlier of (i) the expiration of the six-month
period measured from the date of such “separation from service” and (ii) the
date of the Participant’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section (whether they




--------------------------------------------------------------------------------




would have otherwise been payable in a single lump sum or in installments in the
absence of such delay) will be paid on the first business day following the
expiration of the Delay Period in a lump sum and any remaining payments due
under the Award will be paid in accordance with the normal payment dates
specified for them in this Agreement.
(b)    For purposes of Section 409A, each payment made hereunder will be treated
as a separate payment.
(c)    With regard to any payment considered to be nonqualified deferred
compensation under Section 409A of the Code, to the extent applicable, that is
payable upon a Change in Control or other similar event, to avoid the imposition
of an additional tax, interest or penalty under Section 409A of the Code, no
amount will be payable unless such change in control constitutes a “change in
control event” within the meaning of Section 1.409A-3(i)(5) of the Treasury
Regulations.
(d)    This Restricted Stock Unit Award is intended to comply with, or be exempt
from, the requirements of Section 409A of the Code and shall be interpreted
consistent with this intent. Notwithstanding the foregoing, neither the Company,
any affiliate of the Company, the Committee, nor any other person shall have any
liability to Employee with respect to the foregoing.
10.    Effective Date. This Restricted Stock Unit Award shall be effective as of
the Grant Date.


11.    Agreement Controls. The Plan is hereby incorporated in this Agreement by
reference. Capitalized terms not defined in this Agreement shall have those
meanings provided in the Plan. In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the provisions of the Agreement shall
control.
                    
 
WOLVERINE WORLD WIDE, INC.
 
 
 
 
 
/s/ Michael D. Stornant
 
Michael D. Stornant
 
Sr Vice President and Chief Financial Officer

    






